Citation Nr: 0523232	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a lumbosacral strain, from February 1, 1997, to December 
8, 1998.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbosacral strain, from December 9, 1998, 
to April 17, 2001.

3.  Entitlement to an initial disability rating in excess of 
20 percent for a lumbosacral strain, from April 18, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for a 
lumbosacral strain, assigning an initial noncompensable 
rating, effective from February 1, 1997.  The veteran 
appealed the initial disability rating assigned.  A March 
1999 rating decision granted a 10 percent disability rating 
for the veteran's lumbosacral strain, effective from December 
9, 1998.  In July 2000, the Board remanded the case for 
further development.  A July 2001 rating decision increased 
the veteran's disability rating for lumbosacral strain to 20 
percent, effective from April 18, 2001.  The Board once more 
remanded the case for further development in July 2003.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The Board notes that because the increase in the evaluation 
of the veteran's lumbosacral strain to 20 percent during the 
pendency of the appeal does not represent the maximum rating 
available for the condition, and since it is effective April 
18, 2001, with a prior increased rating of 10 percent, 
effective from December 9, 1998 to April 17, 2001, the 
veteran's claim challenging the propriety of the initial 
evaluations remains in appellate status, and the Board has 
identified the issue as separate claims as noted on the title 
page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board notes that the veteran's representative, on March 
31, 2005 (more than 90 days after certification of the case 
to the Board on December 6, 2004), submitted additional 
evidence consisting of duplicative copies of private 
treatment records and the veteran's authorization to VA to 
obtain VA treatment records dating from March 1998 to October 
2004.  This evidence indicates that the veteran is receiving 
ongoing VA treatment for his service-connected low back 
disorder.  

Additional, pertinent evidence may be submitted to the Board 
more than 90 days after certification provided the appellant 
demonstrates that there was good cause for delay.  38 C.F.R. 
§ 20.1304(b).  Examples of good cause include the discovery 
of evidence that was not available prior to the expiration of 
the period.  38 C.F.R. § 20.1304(b).  VA treatment records 
subsequent to June 2000 have not been associated with the 
veteran's claims file.  However, VA Medical records are 
considered to be in constructive possession of VA and the 
Board.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992). Therefore, the 
Board will accept the additional evidence.  Moreover, as 
these records are pertinent to the veteran's claim and are 
within the control of VA, they should be obtained and 
associated with the claims file.  

Likewise, the veteran should be provided another opportunity 
to submit any other additional evidence relevant to his 
claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  As such, a VCAA letter must specifically: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  Accordingly, on remand, 
the RO must send the veteran a letter advising him of which 
portion of the evidence he is to provide, which part, if any, 
the RO will attempt to obtain on his behalf, and a request 
that he provide any evidence in his possession that pertains 
to his claim.  

Although the veteran was afforded a VA orthopedic examination 
in April 2001, the examiner did not indicate whether or not 
the veteran's claims file had been reviewed in conjunction 
with the examination.  In any event, as the veteran's most 
recent VA treatment records were not associated with the 
claims file, the examiner did not have an opportunity to 
review those records.  In light of the above, the Board is of 
the opinion that another VA orthopedic examination of the 
veteran would be helpful in the readjudication of the instant 
claim.

Therefore, this case is REMANDED to the RO, via the VAMC, for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his lumbosacral strain.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All records for treatment in the 
VAMC, in Martinsburg, West Virginia, 
dated from June 2000 to the present, 
should also be obtained.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  After the above-requested development 
is completed, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
lumbosacral strain.  The examiner is 
requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result of 
the lumbosacral strain.  The extent of any 
weakened movement, excess fatigability or 
incoordination associated with this 
disability should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so 
state.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to and reviewed by the examiner.  

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issue on appeal.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




